Citation Nr: 1039752	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  06-38 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death to include as under 38 U.S.C. 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 
1984.  The appellant is the Veteran's surviving spouse. 
 
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The appellant was afforded a hearing at the RO during May 2008.  
The transcript of such proceeding is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Veteran was discharged from active duty during December 1984.  
He was subsequently service connected for carcinoma of the nasal 
tracts with secondary blindness, weakness of the right arm, and 
major depressive disorder with psychotic features.  The Veteran's 
certificate of death indicates that he died of septic shock due 
to probable aspiration pneumonia due to myocardial dysfunction on 
December 20, 2005.      
The Board finds that there is a further VA duty to assist the 
appellant in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).
In this regard, the Board notes that the appellant submitted a 
copy of the recent medical opinion obtained by the Board with her 
own comments and notations.  The appellant additionally submitted 
copies of other records, also notated by her, already associated 
with the claims file.  The Board observes in this regard that the 
appellant is a medical professional.  The appellant additionally 
indicated that she wishes to have the case remanded to the Agency 
of Original Jurisdiction for additional adjudication of this 
evidence.  Thus, the case must be remanded for additional RO/AMC 
adjudication.

Additionally, during the pendency of this appeal the Court issued 
a decision in the appeal of Hupp v. Nicholson, 21 Vet. App. 342 
(2007) that, in general, 38 U.S.C.A. § 5103(a) notice for a 
dependency and indemnity compensation (DIC) case must include: 
(1) a statement of the conditions, if any, for which a veteran 
was service-connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the Board notes that notice of 
the type of information and evidence necessary to establish an 
evaluation and effective date for the benefits on appeal has not 
been provided in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Thus, corrective notice can be provided on 
remand. 
 
Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her representative 
a corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) that 
provides (1) a statement of the conditions 
for which the Veteran was service-connected 
at the time of his death; (2) an explanation 
of the evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; and 
(3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service-
connected in accordance with Hupp, supra.  
Additionally, send the appellant and her 
representative a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation of the 
information and evidence needed to establish 
a disability rating and an effective date for 
the disability on appeal, as outlined by the 
Court in Dingess/Hartman.  

2.  Thereafter, the claim should be 
readjudicated with consideration of all 
evidence received since the last RO 
adjudication.  If the benefit sought on 
appeal remains denied, the appellant and her 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



